Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to a cooking system having allowable subject matter, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 12.
Claim 1 recites a cooking system comprising: a housing having a hollow interior, food being receivable within said hollow interior; a lid movable relative to said housing to selectively cover said hollow interior; a heating element and an air movement device disposed in said lid; a support body with a support surface facing said heating element, said support surface being positioned to support food within said hollow interior, wherein said support surface includes a plurality of diffuser ribs; and a food container receivable in said hollow interior, said support body being positionable within an interior of said food container; wherein said support surface includes a continuous channel surface extending between and directly abutting a pair of adjacent ribs of said plurality of diffuser ribs along a total length of the adjacent ribs, such that air is prevented from passing between the pair of adjacent ribs along the total length of the adjacent ribs, and wherein said heating element is movable with said lid towards and away from said support surface.
Claim 12 recites a cooking system comprising: a housing having a hollow interior, food being receivable within said hollow interior; a lid movable relative to said housing to selectively cover said hollow interior; a heating element and an air movement device disposed in said lid; a support body with a center opening, an annular opening arranged about the center opening, and a support surface facing said heating element, said support surface being positioned to support food within said hollow interior, wherein said 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
2/23/2022